Opinion by the Court. The sole question in this case is whether the instrument set forth in the petition should, under the facts disclosed by the petition, be regarded as an assignment for the benefit of creditors. The County Court and the Circuit Court each answered the question in the affirmative, and we are disposed to agree with the conclusion thus reached. It is argued, by appellant that the instrument was but a revocable power of attorney, and transferred no title to the property therein described, and this seems to be the ground upon which he relies to set aside the judgment appealed from. In terms the' instrument assumes to assign the dioses in action mentioned to the appellant, requiring him to convert the same into money, and to apply the proceeds to the payment of certain specified debts, including that due to the appellant. Thus the appellant was invested with a trust, which was for the benefit of himself and the other named creditors. We think the title was transferred, as between the parties to the instrument, and that the assignee not only had power to appropriate the property for the purposes set forth, but the power was irrevocable so far as the assignor was concerned. The petition shows by sufficient averment that by this instrument the maker disposed of all his estate for the benefit of creditors, and in view of the construction placed upon the Assignment Act of 1877 in Farwell v. Cohen, 138 Ill. 216, it would seem that the case is within the act. The judgment will be affirmed.